Modified, Affirmed as Modified, and Opinion Filed August 25, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-00790-CR

                      JEREMY WAYNE MILLS, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

                On Appeal from the 291st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F-1772093-U

                        MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Garcia
                        Opinion by Justice Partida-Kipness
      A jury found Jeremy Wayne Mills guilty of aggravated sexual assault of a

child under the age of fourteen. The jury assessed Mills’s punishment at forty years’

confinement. In a single issue, Mills challenges the sufficiency of the evidence to

support the judgment of conviction. In one cross-issue, the State contends the trial

court’s judgment erroneously failed to indicate that Mills is required to register as a

sex offender and omits the age of the victim at the time of the offense. The State asks

the Court to correct the judgment to accurately reflect the sex offender registration

requirement and age of the victim. We modify the trial court’s judgment to correct

these errors and affirm the judgment as modified.
                                 BACKGROUND

      Complainant S.C. was born on September 20, 2006. In 2017, she lived with

her mother M.C., her mother’s boyfriend Joaquin, and her minor brother. The family

lived in a two-story apartment in Dallas, Texas. Joaquin’s sister Kameko and Mills

moved in with the family in April or May of 2017. M.C.’s family slept in the upstairs

bedrooms, while Kameko and Mills slept in the downstairs living room.

      After the school year ended, M.C.’s children went to stay with their aunt

Marlo in Tennessee for the summer. Later that summer, Marlo called M.C. to say

that S.C. had told her about something inappropriate that happened between herself

and Mills. Although S.C. did not communicate the details of the incident, M.C. said

that she “froze up” at Marlo’s revelation. M.C. told Joaquin and Kameko about the

call, and Kameko called the police.

      Dallas Police Detective Angel Scott investigated the report and scheduled a

forensic interview for S.C.’s return to Dallas. After Marlo brought S.C. back to

Dallas, M.C. took S.C. to the Dallas Children’s Advocacy Center (DCAC) for the

interview. Kimberly Skidmore, DCAC’s Assistant Director for Forensic Services,

conducted the interview and testified that S.C. was able to narrate, provided sensory

details about the incident, and remained consistent throughout the interview. Scott

observed the interview. She testified that when observing the interview, she was

“looking for anything that relates to a sex assault, because in this case, that’s what

was reported.” She also testified that she will not file a case when she does not hear

                                         –2–
anything relating to the alleged assault. According to Scott, children sometimes

mention things that do not relate to an offense, “if the offense or the report is stating

that they were assaulted or penetrated and once they’re forensically interviewed, and

they don’t mention anything like that, then I don’t go forward with the

investigation.” Based on her observation of the interview, Scott filed a case alleging

that Mills penetrated S.C.’s anus with his penis.

      M.C. later took S.C. to Children’s Medical Center Dallas for a physical

examination. Pediatric Nurse Practitioner Sandra Onyinanya examined S.C.

Onyinanya said that M.C. told her about Marlo’s phone call indicating that S.C. had

disclosed sexual assault involving genital to anal penetration. Onyinanya examined

S.C. and did not find any injury or sign of trauma. She indicated this was consistent

with the history M.C. related because the alleged sexual assault happened five

months prior. According to Onyinanya, “85 to 95 percent of all exams are normal.

It doesn’t necessarily mean that nothing happened. . . . The most important variable

is that history that a child gives.” Onyinanya’s examination report reflects that M.C.

reported that since May 2017, S.C. had been “moody,” having problems in school,

and “scared to sleep alone or in [a] room by herself.”

      Tama Walley, a therapist with DCAC, testified that she began working with

S.C. in 2018. Walley noted that S.C. exhibited avoidance symptoms, indicating that

she had experienced a trauma that she did not want to address. Walley also noted

that S.C. exhibited hyper-arousal symptoms, in which she would have an abnormally

                                          –3–
strong reaction to minor stimuli. S.C. specifically did not like to be touched. This

aversion to contact would sometimes result in fights with classmates. Walley related

S.C.’s hyper-arousal to her trauma history. She also said that S.C. indicated that she

felt worthless and permanently damaged and had contemplated suicide.

      S.C. testified at trial. She was twelve years old at the time and testified that

the sexual assault occurred when she was ten years old and in the fourth grade. She

described the event that occurred one night when she went downstairs to put a cup

away in the kitchen. She was wearing a shirt and athletic shorts. The lights were off,

and Mills approached her as she was about to depart the kitchen. She said that Mills

pulled her to the floor by the waist. While she was on her hands and knees, Mills

pulled her shorts down and began touching her leg and chest. She testified, “He put

his thing inside of me.” When asked to clarify what she meant, S.C. confirmed that

Mills put his penis in her anus. She said the assault made her whole body hurt. Mills

stopped when one of S.C.’s brothers came downstairs. S.C. went into the bathroom

to put her clothes back on and did not tell anyone about the assault until she spoke

with Marlo over the summer.

      A jury convicted Mills of aggravated sexual assault of a child and sentenced

him to forty years in prison. This appeal followed. Mills contends on appeal that the

evidence is insufficient to support the conviction.




                                         –4–
                            STANDARD OF REVIEW

      We review the sufficiency of the evidence under the standard set out in

Jackson v. Virginia, 443 U.S. 307, 319 (1979); Matlock v. State, 392 S.W.3d 662,

667 (Tex. Crim. App. 2013). We examine all the evidence in the light most favorable

to the verdict and determine whether any rational trier of fact could have found the

essential elements of the offense beyond a reasonable doubt. Jackson, 443 U.S. at

319; Matlock, 392 S.W.3d at 667. “Our review of ‘all of the evidence’ includes

evidence both properly and improperly admitted.” Jenkins v. State, 493 S.W.3d 583,

599 (Tex. Crim. App. 2016). We defer to the trier of fact “to fairly resolve conflicts

in testimony, to weigh the evidence, and to draw reasonable inferences from basic

facts to ultimate facts.” Id. “Each fact need not point directly and independently to

the appellant’s guilt, as long as the cumulative force of all the incriminating

circumstances is sufficient to support the conviction.” Id.

                                    ANALYSIS

A.    Mills’s Issue

      In a single issue, Mills argues the evidence is insufficient to support the

conviction. According to Mills, witness testimony did not provide sufficient

evidence to find the elements of the charged offense beyond a reasonable doubt. As

to S.C.’s testimony, Mills contends she presented an irrational scenario and

demonstrated bias against him.



                                         –5–
      A person commits aggravated sexual assault if the person “intentionally or

knowingly . . . causes the penetration of the anus or sexual organ of another person

by any means, without that person’s consent” and “the victim is younger than 14

years of age, regardless of whether the person knows the age of the victim at the time

of the offense . . . .” TEX. PENAL CODE § 22.021. Mills contends there is insufficient

evidence to prove mens rea and penetration without consent.

      It is well established that the testimony of a child victim alone is sufficient to

support a conviction for aggravated sexual assault of a child under fourteen years of

age. TEX. CODE CRIM. PROC. art. 38.07; Garner v. State, 523 S.W.3d 266, 271 (Tex.

App.—Dallas 2017, no pet.). Corroboration of the child victim’s testimony by

medical or physical evidence is unnecessary. Turner v. State, 573 S.W.3d 455, 459

(Tex. App.—Amarillo 2019, no pet.).

      S.C. testified that Mills sexually assaulted her in or about May 2017, when

she was ten years old. She provided details of the assault and had previously

provided a similar description to Skidmore while being interviewed at the DCAC.

This evidence is sufficient alone to support Mills’s conviction. See TEX. CODE CRIM.

PROC. art. 38.07; see, e.g., Rodriguez v. State, No. 05-18-01448-CR, 2020 WL

881008, at *4 (Tex. App.—Dallas Feb. 24, 2020, no pet.) (mem. op., not designated

for publication) (evidence legally sufficient when victim testified to facts of offense

even though she was imprecise about times and dates and there was no corroborating

evidence); see also Denver v. State, No. 05-14-00817-CR, 2016 WL 661034, at *6

                                         –6–
(Tex. App.—Dallas Feb. 18, 2016, pet. ref’d) (mem. op., not designated for

publication) (“The child’s testimony was neither suspect nor inherently unconvicting

[sic], and was alone sufficient to support appellant’s convictions.”).

      In an attempt to cast doubt on C.S.’s allegation, Mills argues that it is

implausible that she would not immediately cry out after the assault and points to

C.S.’s testimony that she did not like Mills as evidence of bias. Regarding the outcry,

Mills fails to cite any evidence or authority indicating that a delayed outcry casts

sufficient doubt on the veracity of the complainant such that the victim’s testimony

would no longer support a conviction. To the contrary, Skidmore testified that a

“delayed outcry” in child abuse cases is common for various reasons. Regarding

S.C.’s bias against Mills, the jury received this testimony and was free to weigh it in

light of other evidence. See Jenkins, 493 S.W.3d at 599. The jury weighs the

evidence and determines witness credibility, and we will defer to the jury’s

resolution of any conflicting testimony. See id. Regardless, the record contains

testimony from other witnesses corroborating S.C.’s testimony.

      Considering S.C.’s testimony and other evidence in the record, a rational jury

could conclude that Mills intended to commit the charged offense, and did so. Thus,

sufficient evidence supports the jury’s verdict finding Mills guilty of aggravated

sexual assault of a child under fourteen years of age. See Jackson, 443 U.S. at 318–

19; see also TEX. PENAL CODE § 22.021.



                                         –7–
B.    The State’s Cross-Issue

      In its one cross-issue, the State contends the trial court’s judgment erroneously

fails to indicate that Mills is required to register as a sex offender and omits the age

of the victim at the time of the offense. The State asks us to modify the judgment to

correct these errors.

      This Court has the power to modify an incorrect judgment to make the record

speak the truth when we have the necessary information before us to do so. See TEX.

R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993);

Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d).

Appellate courts have the power to reform whatever the trial court could have

corrected by a judgment nunc pro tunc when the evidence necessary to correct the

judgment appears in the record. Asberry, 813 S.W.2d at 530. Appellate courts may

reform judgments to correct improper recitations or omissions relating to

punishment, delete affirmative findings improperly entered into the judgment, and

correct statutory references. See id.; Medlock v. State, No. 05-11-00668-CR, 2012

WL 4125922, at *1 (Tex. App.—Dallas Sept. 20, 2012, no pet.) (mem. op., not

designated for publication).

      The record reflects that Mills was convicted of an offense requiring sex

offender registration. See TEX. CODE CRIM. PRO. art. 62.001(5)(A) (including

conviction under section 22.021 of the penal code as a reportable conviction or

adjudication), art. 42.01 § 1(27) (requiring judgment to state that registration is

                                          –8–
required and provide age of victim if defendant convicted of offense requiring

registration under article 62). Yet, the trial court’s judgment does not indicate that

registration is required and lists the victim’s age as “N/A.” Based on these facts, we

sustain the State’s cross-issue and modify the judgment accordingly. See TEX. R.

APP. P. 43.2(b); Asberry, 813 S.W.2d at 529–30

                                  CONCLUSION

      We conclude the evidence is sufficient to support the conviction. We also

conclude that the trial court’s judgment incorrectly reflects Mills’s sex-offender

registration requirement. Accordingly, we modify the trial court's judgment to

correctly reflect the registration requirement and age of the victim at the time of the

offense and affirm the trial court’s judgment as modified.




                                            /Robbie Partida-Kipness/
                                            ROBBIE PARTIDA-KIPNESS
                                            JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
190790F.U05




                                         –9–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

JEREMY WAYNE MILLS,                            On Appeal from the 291st Judicial
Appellant                                      District Court, Dallas County, Texas
                                               Trial Court Cause No. F-1772093-U.
No. 05-19-00790-CR           V.                Opinion delivered by Justice Partida-
                                               Kipness. Justices Myers and Garcia
THE STATE OF TEXAS, Appellee                   participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      The section regarding sex offender registration is revised to state that
      defendant is required to register as a sex offender; and

      The age of the victim at the time of the offense is revised to show “10
      years.”

As MODIFIED, the judgment is AFFIRMED.


Judgment entered August 25, 2021




                                        –10–